EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Clinton Wimbish (#54,545) on 7/13/2022.
The application has been amended as follows:
Claim 23 "The light fixture of claim 23" has been amended to -- The light fixture of claim 22 --.

ALLOWANCE
The amendment filed 3/11/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 9-10, and 14-23 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light fixture, comprising: two light engine units disposed on opposite sides of a ceiling opening and arranged on a perimeter of the ceiling opening such that each of the two light engine units spans an entire length of the ceiling opening; and a structure to support the two light engine units when installed, the support structure comprising two legs extending between the two light engine units, wherein the two legs are removably attached to the two light engine units; wherein the light fixture, when assembled, is designed to fit within the ceiling opening, wherein the ceiling opening has area dimensions of at least two feet by two feet; wherein the light fixture, when disassembled, fits within a shipping carton having a volume of 750 cubic inches or less; and wherein the two light engine units and the two legs define an open area, and a reflector panel covers the open area, the reflector panel being identical to a plurality of ceiling tiles of the ceiling with respect to claim 1; 
A modular light fixture, comprising: at least one light engine; a plurality of tapered legs detachably connected to the at least one light engine, the legs extending from the at least one light engine to attach the at least one light engine to an external structure; and a reflector panel on top of the at least one light engine and the tapered legs such that the reflector panel angles down from the at least one light engine to an opposite edge of the ceiling opening such that light distribution is asymmetrically projected to one side of the light fixture; wherein a length of the legs is selected such that the modular light fixture fits within the ceiling opening with respect to claim 18; 
A light fixture, comprising: at least one light engine unit; 4P2362US3 Serial No. 15/930,015 tapered legs extending from the one light engine unit, wherein the tapered legs are removably attached to the one light engine unit to support the at least one light engine unit when installed; and a reflector panel on top of the one light engine unit and the tapered legs such that the reflector panel angles down from the one light engine unit to an opposite edge of a ceiling opening such that light distribution is asymmetrically projected to one side of the light fixture; wherein the light fixture, when assembled, is designed to fit within the ceiling having area dimensions of at least two feet by two feet; and wherein the light fixture, when disassembled, fits within a shipping carton having a volume of 750 cubic inches or less with respect to claim 22; as specifically called for in the claimed combinations.
The closest prior art, Lippis (US 2006/0198127), teaches a light fixture, comprising: at least one light engine unit; and a structure to support the at least one light engine unit when installed; wherein the light fixture, when assembled, is designed to fit within a ceiling opening of a ceiling, wherein the ceiling opening has area dimensions.
However, Lippis, does not include at least two light engine units disposed on opposite sides of a ceiling opening and arranged on a perimeter of the ceiling opening such that each of the two light engine units spans an entire length of the ceiling opening; the support structure comprising two legs extending between the two light engine units, wherein the two legs are removably attached to the two light engine units; the ceiling opening has area dimensions of at least two feet by two feet; and wherein the light fixture, when disassembled, fits within a shipping carton having a volume of 750 cubic inches or less; wherein the two light engine units and the two legs define an open area, and a reflector panel covers the open area, the reflector panel being identical to a plurality of ceiling tiles of the ceiling with respect to claim 1; a reflector panel on top of the at least one light engine and the tapered legs such that the reflector panel angles down from the at least one light engine to an opposite edge of the ceiling opening such that light distribution is asymmetrically projected to one side of the light fixture with respect to claim 18; and a light fixture, comprising: at least one light engine unit; 4P2362US3 Serial No. 15/930,015 tapered legs extending from the one light engine unit, wherein the tapered legs are removably attached to the one light engine unit to support the at least one light engine unit when installed; and a reflector panel on top of the one light engine unit and the tapered legs such that the reflector panel angles down from the one light engine unit to an opposite edge of a ceiling opening such that light distribution is asymmetrically projected to one side of the light fixture; wherein the light fixture, when assembled, is designed to fit within the ceiling having area dimensions of at least two feet by two feet; and wherein the light fixture, when disassembled, fits within a shipping carton having a volume of 750 cubic inches or less with respect to claim 22; as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lippis reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875